[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Alfred Mancuccini, Defense Counsel, for Petitioner;
David Shepack, Assistant State's Attorney for the State.
By the Division: The petitioner was sentenced to a term of 55 years after a conviction by jury of Felony Murder.
The victim in this case was found in his home by his, daughter. He was lying in a hallway in a pool of blood. The Medical Examiner determined that he died as a result of 27 stab wounds. The house had been burglarized and numerous items stolen. Police investigation led to the arrest of the petitioner.
The pre-sentence report filed in this matter reveals that this was a terrible murder; 27 stab wounds to various parts of the body, any number of which could have caused death. The stabbings apparently took place in more than one location in the house.
The petitioner has a bad record not only for committing crimes but for drug use beginning at the age of eight. From that age he was always in trouble of one kind or another.
The sentencing court referred to the petitioner's record and his lack of remorse. The court was fully aware of the petitioner's background, including felony convictions.
In reviewing this matter, this Division finds that the CT Page 10169 sentence imposed was appropriate. The sentence is affirmed.
FRANCIS R. QUINN, Judge
JOSEPH J. PURTILL, Judge
LAWRENCE C. KLACZAK, Judge
Quinn, Purtill and Klaczak, Js., participated in this decision.